WR No. 20,644-_·_
Ex parte                                                                                In the Texas Court
           Paul Larson                                                                    Criminal Appeals
                                                                                               RECEI.YED IN
cause Nos. 449008-C, 44900,8-D, 465007-C, & 465007-D                                  .COURftW~'R1MfM533 S.W.2d 433, 437. It is in the
           nature of a writ of error. A "bill of review," or a bill in the nature of a bill of review, are of three
           classes; those for error appearing on the face of the record, those for newly discovered evidence,
           and those "for fraud impeaching the original transaction. Such bills are peculiar to courts of
           equity." Black's Law Dictionary, Fifth Edition, page 151

         Larson brings this Action based on "error appearing on the face of the record"
and/or "for fraud impeaching the original transaction." If the entire record of Cause
Numbers 449008-C, 449008-D , 465007-C, and 465007-D had been brought before this
Honorable Court {due to the restraints on Larson's abilities to copy and/or purchase
copies of the District Clerk's files, Larson has no knowledge of what records were
forwarded to this Honorable Court), then the fact a subsequent Court Order filed with
this Honorable Court from the 263rd District Court, after Larson filed for Mandamus
Action, neither referred to nor negated an earlier Order in these Causes which stipulated
that there were unresolved issues which were to be decided by the Court, requiring
further Findings of Facts and Conclusions of Law (copies attached), then error does
appear on the face of the record. However, if, in fact, this allegation (of Fact) is not
evident from the face of the Records received from the Harris County District Clerk's
Office in these Cause Numbers, the extrinsic fraud has been perpetrated upon the
Petitioner and this Honorable court "impeaching the original transaction," i.e., the denial
of Larson's Application For Writ Of Habeas Corpus and/or Writ Of Mandamus.

         The State perpetrated further Fraud upon the Petitioner and this Honorable
Court by falsely designating the June 12, 2014 Answer "Original," and intentionally
mailing Larson's copy to the wrong address, delaying delivery for a month.
                                    PRAYER FOR RELIEF


         Larson PRAYS this Honorable Court GRANT Larson's Bill Of Review, Review the entire
  Habeas Record, Ordering-if necessary-the Harris County District Clerk's Office to provide
 both the Honorable Court and the Petitioner the Complete Habeas Corpus Files in the above
  and Foregoing Trial Court Cause Numbers and, thereafter, GRANTING the Relief origingally
 PRAYED for in Larson's Applications For Writ Of Habeas Corpus; for thus Doth Petitioner PRAY.


                              CERTIFICATE OF SERVICE

       Service has been accomplished by mailing a true and correct copy of the
foregoing instrument (Bill of Review) to the following address: Honorable Linda
Garcia, Assistant District Attorney; 1201 Franklin St., suite 600; Houston, Texas
                         @
77002, on this, the t2~ day of         ('()~          2015.

Signed On This The #-day of            {~ ~'}         , 201S.




                                                                 UL LARSON, Petitioner ProSe
                                                                          9 Bucan Street, #I
                                                                 Houston, Texas 77076-2451



SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public, on this

~of R;b~ , 2015
My Commission Expires:

                                                                                         *


                                                                      ----   NOTARY PUBLIC

                                                                        1"t(A(C....j- ~
              ~                                                            In the (check one):
                                                                                                                       of~ Ml.N bC... kPMLS
Petitioner/                                           /      -      \
Plaintiff       .--fAuL           A-t-t.AN ~SotJ
                 ----------~--------~--~---                              -;:::----:--;-:--;--,-
                                                                                                  0   lili8t1ic+Court
                                                                          (Court Number)          0   County Court at Law
                                                                                                  0   Justice of the Peace

Respondent/                                                                                                               County, Texas
Defendant                                                                (County)

                                                          Affidavit of lndigency
                                                          (Request to Not Pay Court Fees)
  Use this form to ask the court not to               You must either 1) sign this form in                  You can be prosecuted if you lie on
  charge you for court fees. This form is             front of a notary public or 2) sign this              this form.
  also called an "Affidavit of Inability to           form and sign and attach a completed                  The court may or may not approve this
  Pay Court Costs" or a "Pauper's Oath."              "Unsworn Declaration" form. By                        request to not pay court fees. The court
  You can only use this form if: (1) you              signing in front of a· notary, you swear              may order you to answer questions
  get public benefits because you are                 under oath that the information                       about your finances at a hearing. At
  poor or (2) you can't pay court fees.               provided is true and correct. By                      that hearing you will have to present
  The information you give on this form               signing and attaching an "Unsworn                     evidence to the judge of your income
  must be current, complete, true and                 Declaration" form, you declare under                  and expenses to prove that you have no
  correct.                                            penalty of perjury that the information               ability to pay court fees.
                                                      provided is true and correct.
   ® About my dependents: 'The people who depend on me financially are listed below:
          Na7                                                                                             Age                 Relationship to Me
     1       l~b    JJE.
     2 --------------------------------------------------------------------------
     3 --------------------------------------------------------------------------
     4 --------------------------------------------------------------------------
     5   ------------------------------------------------------------~--------------
     6

   ® "My property includes:                                  Value*            CV"My monthly expenses are:                                 Amount
   Cash                                             $   4SeE                   Rent/house payments/maintenance                      $   fs()o ~ Ltno .
   Bank accounts, other financial assets            (List)                     Food and household supplies                          $   'Z.Dote MD
     {!.ij-prsFL- ~~.                               $   ~                      Utilities and telephone                              $   t../ z.. ~ fY'{c).
                                                    $                          Clothing and laundry                                 $      Z.S'~ /VIo
                                                    $                          Medical and dental expenses                                 ~0~
                                                                                                                                    $
   Vehicles (cars, boats)       (List make and year)                           Insurance {life, health, auto, etc)                  $
                                                    $                          School and child care                                $
                                                   $                           Vehicle payments                                     $
                                                                               Gas, bus fare, auto repair                           $    :s?J ~ 'f#o·
                                             $                                 Child I spousal support                              $
   Real estate (house or land) (Do not list the house you live in.)            Wages withheld by court order                        $
                                                   $                           Debt payments                                        $   ~~
                                           $                                   Other expenses       (Describe)                      $
   Other property {like jewelry, stocks, etc.)          (Describe)                                                                  $
                                                   $                                                                                $
                                                   $                                                                                $

                 Total value of property        ~ I= $ l \ D~                                 Total monthly Expenses            ~ I._=--'-$_________,
    *The value is the amount the item would sell for less the amount you still owe on it (if anything).

   ® "My debts include:         List debt and amount owed.        ~~il ~s;                          3oo ~ /Mo             #




  To list any other facts you want. the court to know, such as unusual medical expenses, family emergencies, etc., attach another
  page to this form and label it "Exhibit: Additional Supporting Facts." Check here if you attach another page.O
  ® "I am unable to pay court costs. I verify that the statements made in this affidavit are true and correct."
  ®Your Signature. You must either: 1) sign this form in front of a notary public or
    2) si  is for ,and sign and attach a completed "Unsworn Declaration" form.
                           I


                          ~
                                                                                                                                    Date


    State ofTexas
    County of
                        1-tC.U( D 'S
                                          ~ \.;              .
    Print the name of county where this Affidavit is notarized.

    Sworn to    a~ed before me today,                            ;;?-.. . J_S-CS ,by
   I; ~                                                  ~                                      Pri t name of person who is signing this Affidavit.     ·-

         N~S~:;>
                                                ¥"1                     Date
                                                                                                NOT the notary's name.




                                                                                                                                                   Page 2 of2
© TexaslawHelp.org- Affidavit of lndigency, February 2014
.·.




      WR No. 20,644-__

      Ex parte                                                                                In the Texas Court
                 Paul Larson                                                                    Criminal Appeals

      Cause Nos. 449008-C, 449008-D, 465007-C, & 465007-D                                            Austin, Texas
      WR 20,644-04, WR 20,644-05, WR 20,644-06, WR 20,644-07, & WR 20644-08

                                PETITION FOR WRIT OF ERROR/BILL OF REVIEW


              COMES NOW, Paul Larson, Petitioner (hereafter Larson), bringing before this
       Honorable Court Larson's Petition for Writ Of Error/" Bill Of Review; and, in support
       thereof, will show:
                                                       JURISDICTION
       A Bill of Review is a:
                  "[p]roceeding in equity b~ought for purpose of reversing or correcting prior judgment of ... court
                 after judgment has become final. Rogers v. Searle, Tex.Civ.App., 533 S.W.2d 433, 437. It is in the
                 nature of a writ of error. A "bill of review," or a bill in the nature of a bill of review, are of three
                 classes; those for error appearing on the face of the record, those for newly discovered evidence,
                 and those "for fraud impeaching the original transaction. Such bills are peculiar to courts of
                 equity." Black's Law Dictionary, Fifth Edition, page 151

               Larson brings this Action based on "error appearing on the face of the record"
      and/or "for fraud impeaching the original transaction." If the entire record of Cause
      Numbers 449008-C, 449008-D , 465007-C, and 465007-D had been brought before this
      Honorable Court {due to the restraints on Larson's abilities to copy and/or purchase
      copies of the District Clerk's files, Larson has no· knowledge of what records were
      forwarded to this Honorable Court), then the fact a subsequent Court Order filed with
      this Honorable Court from the 263rd District Court, after Larson filed for Mandamus
      Action, neither referred to nor negated an earlier Order in these Causes which stipulated
      that there were unresolved issues which were to be decided by the Court, requiring
      further Findings of Facts and Conclusions of Law (copies attached), then error does
      appear on the face of the record. However, if, in fact, this allegation (of Fact) is not
      evident from the face of the Records received from the Harris County District Clerk's
      Office in these Cause Numbers, the extrinsic fraud has been perpetrated upon the
      Petitioner and this Honorable court "impeaching the original transaction," i.e., the denial
      of Larson's Application For Writ Of Habeas Corpus and/or Writ Of Mandamus.

               The State perpetrated further Fraud upon the Petitioner and this Honorable
      Court by falsely designating the June 12, 2014 Answer "Original," and intentionally
      mailing Larson's copy to the wrong address, delaying delivery for a month.
                                   PRAYER FOR RELIEF


        Larson PRAYS this Honorable Court GRANT Larson's Bill Of Review, Review the entire
  Habeas Record, Ordering-if necessary-the Harris County District Clerk's Office to provide
 both the Honorable Court and the Petitioner the Complete Habeas Corpus Files in the above
  and Foregoing Trial Court Cause Numbers and, thereafter, GRANTING the Relief origingally
PRAYED for in Larson's Applications For Writ Of Habeas Corpus; for thus Doth Petitioner PRAY.


                              CERTIFICATE OF SERVICE

      Service has been accomplished by mailing a true and correct copy of the
foregoing instrument (Bill of Review) to the following address: Honorable Linda
Garcia, Assistant District Attorney; 1201 Franklin St., suite 600; Houston, Texas
77002, on this, the   ;t~l> day of fJ?f!RCII        , 2015.

Signed On This The    JF" day of      Fe-bwMt , 2015.


                                                                UL LARSON, Petitioner ProSe
                                                                         9 Bucan Street, #I
                                                                Houston, Texas 77076-2451



SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public, on this


~of fd,~                            2015

My Commission Expires:
                                                                                     -::::::>
                                                                                         *



                                                                     ----    NOTARY PUBLIC

                                                                        ( &tf/--.(C..._;2.. ~
(




    EX PARTE



                                                   §           HARRIS COUNTY, TEXAS



            STATE'S·MOTION REQUESTING DESIGNATION OF ISSUES
           The State of Texas, by and through its Assistant District Attorney for Harris County,

    requests that this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07, §3(d), designate that the

    following issues need to be resolved in the instant proceeding: whether the applicant is being

    illegally denied credit for time spent on supervised release and whether the parole board has

    unlawfully revoked his supervised release.

           Service has been accomplished by mailing a true and correct copy of the foregoing

    instrument to the following address:

                   Paul Allan Larson
                   9 Bucan Street #1
                   Houston, Texas 77076-2451


           SIGNED this lth day of August, 2013.

                                                               Respectfully submitted,.



                                                               Linda Garcia
                                                               Assistant District Attorney
                                                               Harris County, Texas
                                                               1201 Franklin, Suite 600
                                                               Houston, Texas 77002
                                                               (713) 755-6657
                                                               (713) 755-5809 (fax)
                                                               Texas Bar I.D. #00787163
                                         Cause No. 465007-C



                                                                             JN THE ?.63RD DTSTPJCT COURT
BY,: PAF.TE
                                                              §
.l-' ALJL Ai..LAi'l: LARSON,
     Applicant·                                               §              HARRIS COUNTY, TEXAS

                                                                                                                                  ......    -·
                                                                                                                                       ,.

              STATE'S PROPOSED ORDER DESIGNATING ISSUES                                                                        -,~:~.~
                                                                                                                                 .......

        Having reviewed the applicant's petition for writ of habeas corpus, the Cou..-1 finds that
                                                                                                                ...... ,,     .
                                                                                                                .,, .        ':        ....
the following issues need to be resolved in the instant proceeding: whether the applicant is being                     •    ...... I




illegally confined pursuant to a parole warrant and whether the parole board ha~ unlawfully

imposed conditions on his mandatory release.

        Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above~cited issue

and then enter findings of fact.

        The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

above-styled case to the Court of Criminal Appeals until further order by this Court.



                         B:Y the follt>wing signature, the Court ad.opts the
                            State;s Propo3ed OrutrDt:Signai.i.ug lssu~.



                SIGNED on the.....:.-- day        ot_
                                                                   flf1
                                                                  __uv  1 8 z.m2
                                                                     _____    - - : - - - - ' '",
                                                                                              .ii.J1.i.




                                             PRE'1 :.~G~GE                         . ' FILED'
                                                                                             Chrltl· 02:r.lc!
                                                                                             District Clerk

                                                                                              OCT 0 9 20_\Z


                                                                                   ::=~~~{7
                                     r-.,.   li ... ll. or"
'   .
    >4:. :~   :::--:l
                                                 Ji' l     'ir
                                                      Ch  :~   ~"'])
                                                     D r,s () ~ .·
                                                      '"tr/q                              §            IN THE 263R 0 DISTRICT COURT
                                                                       ·-.....
                                                                                 §           OF
                        PAUL ALLAN LARSON,
                         Applicant                                               §           HARRIS COlJNTY, TEXAS


                                        STATE'S PROPOSED ORDER DESIGNATING ISSUES
                                   Having reviewed the applicant's petition for writ of habeas corpus, the Court finds that

                        the toliowing issues need to be resolved in the instant proceeding: whether the applicant is being

                        illegally denied credit for time spent on supervised release and whether the parole board has

                        unlawfully revoked his supervised release.

                               Thetefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issue

                        and then enter findings of fact.

                               The Clerk of the Court is ORDERED NOT to transmit at this time any documents in lhe

                        above-styled case to the Court of Criminal Appeals until further order by this Court.



                                                     By the following signature, the Court adopts the
                                                       State's·Proposed Order Designating Issues .



                                        SIGNED on the ___ day of ·                                'MM~ _ _ _ , 2013-
                                                                                     .4{ff6 : 4 ..4.111.__;_1\l
.
>·
     ,.
                                                  Cause No.       449008~C




          EX PARTE                                            §               IN THE 263Rf) DISTRICT COURT

                                                              §-              OF
          PAUL ALLAN LARSON,
           Applicant                                          §               HARRIS COUNTY, TEXAS


                        STATE'S PROPOSED ORDER DESIGNATING ISSUES
                  IUtving reviewed the applicant's petition for writ of hab'eas corpus, the Court flnds that
                                                                                     '
          the following issues need to be resolved in the instant proceeding: whether the applicant is being

          illegally ~Jonfined pursuant to a parole warrant and whether the parole board has unlawfully

          imposed  NOTICE: THIS FORM CONTAINS SENSITIVE DATA.
                             Cause Number:                ~     f; - '2. 0 /o Lf ~ -
                                              (The   Cle~Toffice will fill in the catse Number when you file this form.)
                                                                            In the (check one):
              r-}                                     /        _ \
                                                                                                                     of ~Ml.t-l'f')L
Petitioner/
Plaintiff      -fA.uL            A-Lt.'AN l,....ri-iSDiJ
                ----------~~----~~~~~-
                                                                                             D liili8t1ict-Court                                   iJPPMLS
                                                                           (Court Number)    0    County Court at Law
                                                                                             D    Justice of the Peace

Respondent/                                                                                                             County, Texas
Defendant                                                                  (County)

                                                           Affidavit of lndigency
                                                           (Request to Not Pay Court Fees)
  Use this form to ask the court not to               You must either 1) sign this form in                You can be prosecuted if you lie on
  charge you for court fees. This form is             front of a notary public or 2) sign this            this form.
  also called an "Affidavit of Inability to           form and sign and attach a completed                The court may or may not approve this
  Pay Court Costs" or a "Pauper's Oath."              "Unsworn Declaration" form. By                      request to not pay court fees. The court
  You can only use this form if: (1) you              signing in front of a notary, you swear             may order you to answer questions
  get public benefits because you are                 under oath that the information                     about your finances at a hearing. At
  poor or (2) you can't pay court fees.               provided is true and correct. By                    that hearing you will have to present
  The information you give on this form               signing and attaching an "Unsworn                   evidence to the judge of your income
  must be current, complete, true and                 Declaration" form, you declare under                and expenses to prove that you have no
  correct.                                            penalty of perjury that the information             ability to pay court fees.
                                                      provided is true and correct.
  CD The person who signed this affidavit appeared, in person, before me, the undersigned notary, and stated
  under oath:                                          \
  "My name is                               f)-lL$-'b,..j
   "My mailing address is
   "My email address is
   "I am above the age of eighteen (18) years, and I am fully competent to make this affidavit. I am unable to pay court
   costs. The nature and amount of my income, resources, debts, and expenses are described in this form.
   Check ALL boxes that apply and fill in the blanks describing the amounts and sources of your income.
   ~ "I receive these public benefits/government entitlements that are based on indigency:
   D   SSI    D WIC      12(1 Food Stamps/SNAP      D TANF      D Medicaid       D CHIP        D AABD
   D   Needs-based VA Pension      D County Assistance, County Health Care, or General Assistance (GA)
   D   LIS in Medicare ("Extra Help")                D    Community Care via DADS                 D    Low-Income Energy Assistance
   D   Emergency Assistance    D Child Care Assistance under Child~ Care and Dev~ment Bloc,.k Grant
   D   Public Housing    ~Other: (Describe)                    s. s.
                                                    fJ. /2e:rJR.E:.t'\liltJ r ....-t:ie.AJEF I T.S
                      If you receive any of the above public benefits, attach proof and label it "Exhibit: Proof of Public Benefits"

   ® "My income sources are stated below.                 (Check all that apply)
   D Unemployed since: (date)          --------------------------------- -or-
   D Wages: I work as a                                                   for
                                                               Your job title                                              Your employer
    D Child/spousal support D My spouse's income or income from another member of my household (if available)
    D Tips, bonuses.[:JMilitary: t-lq~sing ..D yvorker's Comp D Disability D Unemployment ~ocial Security
    D Retirem~rlt!Pensioii ~ .[)i~i_?~rids: intere~t. royalties D 2"d job or other income: --------~;---";;--;--------
 . ® "My.inCI-·,,




 ® About my dependents: "The people who depend on me financially are listed below:
             ~ry                                                                                                    A~                        Relationship to Me
        1     /~b      we..
        2
        3
        4 -----------------------------------------------------------------------------
        5 -----------------------------------------------------------------------------
        6 --------------------------------------------------------------------------
    ® "My property includes:                                         Value*                CV"My monthly expenses are:                                             Amount
    Cash                                                    $     4$     e:>_9              Rent/house payments/maintenance                            $    ~D~ lfrlO ·
    Bank accounts, other financial assets                   (List)                          Food and household supplies                                $    'ZL>ote /MD
        {}.. H-i>cs Fv ~ ~                                  $     ~                        . Utilities and telephone                                   $       'I z.. ~            pYle) •
                                                            $                                Clothing and laundry                                      $           z_$~              frtO
                                                            $                               Medical and dental expenses                                             ~e~
                                                                                                                                                       $
    Vehicles (cars, boats)         (List make and year)                                     Insurance (life, health, auto, etc)                        $
                                                            $                               School and child care                                      $
                                                            $                               Vehicle payments                                           $
                                                                                            Gas, bus fare, auto repair                                 $       S?J~fntJ·
                                                            $                               Child I spousal support                                    $
    Real estate (house or land) (Do not list the house you live in.)                        Wages withheld by court order                              $
                                                            $                               Debt payments                                              $      ~~
                                                            $                               Other expenses      (Describe)                             $
    Other property (like jewelry, stocks, etc.)                   (Describe)                                                                           $
                                                            $                                                                                          $
                                                            $                                                                                          $


                     Total value of property           ~ I= $ l \ DC3'-                                   Total monthly Expenses                    ~ =___,$_________
                                                                                                                                                       Ll




        *The value is the amount the item would sell for less the amount you still owe on it (if anything).

    ® "My debts include:            List debt and amount owed.               ~~il ~$                           3cD ~ /tvlo ~

   To list any other facts you want the court to know, such as unusual medical expenses, family emergencies, etc., attach another
   page to this form and label it "Exhibit: Additional Supporting Facts." Check here if you attach another page. 0
   ® "I am unable to pay court costs. I verify that the statements made in this affidavit are true and correct."
    ®Your Signature. You must either: 1) sign this form in front of a notary public or
      2) si  is for and sign and attach a completed "Unsworn Declaration" form.
                              ~                                                                                                6~~~~~~~                 Date

                                                                                 Notary fills out this section !! ~ou-.                 =-                          _        ·:.. ___ . _-,
        State ofTexas       ~              .) f) '       .                                                 §"(         ';'
                                                                                    Date
                                                                                                            NOT the notary's name.




                                                                                                                                                                                  Page 2 of2
© TexaslawHelp.org- Affidavit of lndigency, February 2014
      BNC#: 14Blll5D44177                                                                                Over..,.

/-·------.-..:--·--·-                                                                                        .. ·.-----~-------4




                                                                                             ~-------------~
     SOCl-\L SECTJRlTY ADMINlSTRA TION                                                           FIRST-CLASS MAIL
                                                                                                    PRESORTED
     GREATLAKES PROGRAM SERVICE CENTER .                                                       POSTAGE AND FEES PAID
     POBOX 8Cl8                                                                                   SOCIAL SECURITY
                                                                                                  ADMINISTRATION
      CHICAGO 1L 6068.0-8018                                                                       PERMIT NO. G·11
      OFFICIAL BUSINESS
      P~NALTY FOR PRIWITE USE. $300

                                           P AllL A LARSON
                                           PO BOX 524001
                                           HOUSTON TX 77052~4001
                                           ut1 iuiiii'IIIIIUitl•llultJJIIIhiJ( nhsiiiJII•i•IJu ,,hUI s
      R
      -
      Op~n a my Social Security account
      ScciaiSecurity.gov




                                           UFTTO OPEN
..

                                  Your New Ben.efi.i Amou:nt                                                     86E9657



                                                                               . /OtJCJS$~IS"/~
      BENEFICIARY'S NA.MK PAUL A LARSON


      'rbur Social Security benefits will increase by l. 7 perct;,nt in 20 15 becm ~se of a rise in the cost of
       living. You c~m. m;~ this ictt~:r wh~n you nceri proof of youl' h-cntHt tunouni: to receive t'ood,
      rent:, or eiM~rgy a~f.sistanr:r.; t::1tnk loans; or ib;" other bui~il!cs~. Keep this letter with your
      impmtant financial records .

      .Ho~_l\iln..:.h ·wm.I_Get AD C.   \\'het!7..
       • Your monthly amount (befon:! deductwns) is
       • The amount we deduct for Med.lcare medical insuran~c is
     - -- (Ifyo1.idid.ricifliave}ifedicafe-as ofNov. 20,2014,
          or if ~x~:Ii\;';(j!J.(~ c·l.[c ~·:tys your premium, we show $(1.00.)
       • The amount 'Ne deduct for your Medicare pr~scription drug plan is                                 $0.00.
          (If you did not elect withholding as ofNov. 1~ 2014, we show $0.00.)
       • The amount we deduct for voluntary Federal tax withholding is                                     $0.00.
          (lf you did not elect voluntary tax withholding as of
          Nov. 20,2014, we show $0.00.)
        " After we take any other deductions~ you will receive                                        $1,309.00
          on or about Jan. 2, 2015.
      lfyou disagree with any of these amounts~ you must write to us within 60 days trom the date
      you receive this letter. \Ve would be happy to review the amounts.

      You may receive your benefits through direct deposit, a Direct Express® can~ or an Electronic
      Transfer Account. If you still receiv~ a paper check and want to switch to an electronic
      payment, please visit the Department of the Treasury~ Go Direct website at www.godirect.org .

      .What lf I Have Questions'?
       Please vi..r.;it our website at www.sociulsecurity.gov tor more information and a variety of online
       serviC{$. You also can calll-800-772-1213 and speak to a representative from 7 a.m. unti17 p.m.,
       Monday through Friday. Recorded information and services are available :24 hours a day. Our lines are
       bu.-.iest early in the week, early· in tht: month, as well ~~s during the week between Christmas and New -- · ·
       Year's Day; it is best to call at other times. If you are deaf or hard of hearing~ call our TrY number,
       1-8()0..325-0778.lfyou are out.       .
             . .,
               ~




                                                                                               c
                                                                                                                                      HAST..CLASS MAIL
                                                                                                                                          PRESORTED
SOCIAL SECURiTY ADMINiSTRATION                                                                                                    POSTAGE AND FEES PAID
C:~REAT LAKES PROGRAM SERVICE C.E:l\:TER                                                       M05                                    SOCIAL SECURITY
                                                                                               1                                       ADMINIST~ATION
600 WEST MADISON ST                                                                                                                     PERMIT NO.Q .. f1
CHICAGO IL 60661·2474
OFFICiAL BUSINESS
PENALTY FOA·PRiVATE USc, $.300




                                                      PAUL A LARSON
                                                      PO BOX 524.00 l
                                                      HOUSTON 'l'X 77052-4001
                                                      u!IUI II lie !r lllulh '''hI! 111111 11hul ,, hll'•ai!•IIJ 11 !11 111



II
I!J
                    ·.•

Open a my Social Security account
. Snr.ialS.ecuribJ..aoy___________________ ~---------


                          FORM SSA-1099- SOCIAL SECURITY BENEFIT STATEMENT
    l! 2014 •
    '                                                                                                                                                    -~


              PART OF YOUR SOCIAL SECURiTY BENEFiTS SHOWN IN BOX 5 MAY BE TAXABLE iNCOME.                                                                           !
            • sEE THE REVERSE FOR MORE INFORMATION.                                                                                                                 1e

    ~x 1. Name                                                                                             i6ox 2. Benefic:ary's Social Security      Numbe~J§
    \ PAUL A LARSON                                                                                        I                   . XXX-XX-XXXX                        i!
    1----
    j Box 3. Benefits Paid in 2014                ! Bo~ 4. 8el1efliSRep-aldto ssAir, 201-4-                I
                                                                                                               Boxs: N~t~$ncf.lts 9[.?'0:1~:(BC>K.~:'ilif1us~"'4)
                                                                                                                                                                        E
                                                                                                                                                                        :::
                           $16.620.00             i                      $700.00                            . __ __ $t5;~#0.QO.
                                                                                                                          _.                                        ·_ ~
    ~--------             oEscRIPTtoN oF   AMouNTfN eox 3             ·--r--·---                   oescRtPrt~N ~~AMouNT rN aox d
    !       Paid by check or direct deposit                 $15.920.00         I      Deductions for work or other
            Deductions for work or other                                                 adjustments                                                 $700.00        1
               ~-tdjustnlfmts                                   $700.00 i             Benefit.-; repaid to SSA in 2014                               $7Q0.QQ        I
                                                                                                                                                                    I
      Total Additions                                       flil6.620.0tl 1
    i Benefits for 2014                                     $113 6')0 00 ·
    I                                                            '"           I
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                               L_____                                                                               i
                                                                               I
                                                                               \1   Box •3. Vo;untary Federal Income Tax Withheld                        ~
                                                                                                                                                                    I
                                                                              1




                                                                                                                       NONE
                                                                              Ir-·-----·------
                                                                              1 Box 7. Address

                                                                              I
                                                                               I
                                                                                     }'AULA LAltSOl'~
                                                                                                                                                              ~     I

                                                                                                                                                                    !
                                                                              I
                                                                                     PO BOX 524001                                                                  I
                                                                                     HOUSTON TX 77052-4001
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                              I                                                                                     I
                                                                                                                                                                    I~
                                                                              h
                                                                              I
                                                                                    8-;;;~~ C:iai~• Number (t.Jse :."'is number if yov need to contact SSA)         l ~-
                                                                                                                                                                    1.:.
 i                                                                            1
                                                                                                                 386-40-3~}20A                           ·_j'~
 I                                                                            .
            . · 099 SM (·,··:; -!~--·--~------,- 00 ij(;fili'i'iJR~VHis'F-oRMTO s~ 0~ lAS, . . ...---~·-.•.            ~-------------                                   ~
    Form SSA-l     •      ''- . 0 15           .      ,. .    .          .       . ......... .